DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 17 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite the limitations of “receiving, by the at least one processor, a live video feed comprising the roulette wheel spin; executing, by the at least one processor, optical character recognition and shape recognition of the roulette wheel spin  within the live video feed; identifying, by the at least one processor, the result of the roulette wheel spin based on the optical character recognition and the shape recognition of the roulette wheel spin  within the live video feed; based at least in part on the result that was identified using optical recognition and shape recognition corresponding to the particular result, [emphasis added].  The specification of the current application and the specifications of the parent applications appear to be .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 – 15, 17 – 21 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over anticipated Busch et al (US 6059659) in view of Hoyt et al (US 2015/0312517)
As per claim 11, 
storing, in a memory and by at least one processor, electronic data comprising an indication of a wager that a particular result will occur for a roulette wheel spin; (Busch discloses a player making a wager that upon the consecutive spins of a roulette wheel will result in a specific outcome at a future time (i.e. certain number of spins of the wheel) (Busch 6:29 – 7:33)

	Busch fails to specifically disclose:
receiving, by the at least one processor, a live video feed comprising the roulette wheel spin; executing, by the at least one processor, optical character recognition and shape recognition of the roulette wheel spin  within the live video feed; identifying, by the at least one processor, the result of the roulette wheel spin based on the optical character recognition and the shape recognition of the roulette wheel spin  within the live video feed; based at least in part on the result that was identified using optical recognition and shape recognition corresponding to the particular result,;
	However Hoyt discloses “For roulette, the game result monitor is a roulette monitor. The roulette monitor may be implemented with an OCR system (e.g., similar to the OCR component 344 of FIG. 3). The game result data is roulette data (e.g., a roulette result is detected), and the game result identifier is a roulette identifier (e.g., the number on the roulette wheel that the ball ends on).”(Hoyt et al 0315, 0318)  
	It would be obvious to one of ordinary skill in the art to modify Busch in view of Hoyt et al to provide a roulette system that obtains a live feed of the game and game results and analyzes the live feed to determine the game result by automatic optical recognition.  This would help to eliminate dealer error, player cheating and also eliminate some of the need of having a floor manager verify a progressive jackpot win (Busch 8:31 – 37)
	As per claim 17, The Examiner notes that claim 17 encompasses substantially the same subject matter as claim 11, thus Examiner rejects this claim with claim 11.  The Examiner notes the following differences:
	A memory; (Busch Fig 4)
	a network interface (Bush Fig 4; 11:51 – 62))
	receive, via the network interface, a live video feed… (Busch Fig 4, 11:39 – 50)
	As per claim 12, 18,
Wherein the roulette wheel is one of a plurality of roulette wheels, and wherein receiving the live video feed further comprises communicating, by the at least one processor, with a plurality of video cameras that are physically arranged in at least one casino facility housing the plurality of roulette wheels. (Combination of Busch in view of Hoyt et al as applied to claim 11, Busch discloses the use of multiple claimed roulette tables comprising optical readers linked together) (Busch 9:58 – 65)
As per claim 13, 19, wherein receiving the live video feed further comprises communicating, by the at least one processor, with a plurality of video cameras physically arranged in a plurality of casino facilities, and wherein the plurality of roulette wheels are housed in a respective casino facility. (Combination of Busch in view of Hoyt as applied above, Busch discloses the use of a multiple game facilities operating a networked roulette game, (Busch 9:58 – 65)
As per claim 14, 20, further comprising tracking, by the at least one processor, a respective result of each of a plurality of roulette wheel spins in the memory based on the optical recognition and the shape recognition on the live video feed. (Combination of Busch in view of Hoyt as applied above) 
As per claim 15, 21, further comprising rendering, by the at least one processor, a graph that corresponds to the respective result of each of the plurality of roulette wheel spins. (Busch 11:14 – 37)
As per claim 23, 
Storing, in memory and by at least one processor, electronic data comprising an indication of a wager that combined results of a plurality of roulette wheel spins will occur by a future time; (Busch discloses a player making a wager that upon the consecutive spins of a roulette wheel will result in a specific outcome at a future time (i.e. certain number of spins of the wheel) (Busch 6:29 - 7:33)

Busch fails to specifically disclose:
receiving, by the at least one processor, a live video feed comprising the results of the plurality of roulette wheel spins; executing, by the at least one processor, optical character recognition and shape recognition of the roulette wheel spin results within the live video feed; identifying, by the at least one processor, the results of the roulette wheel spins based on the optical character recognition and the shape recognition of the roulette wheel spin results within the live video feed; based at least in part on the results that were identified using optical recognition and shape recognition, determining, by the at least one processor, whether the results identified in the live video feed correspond to the wager in the memory;
However Hoyt discloses "For roulette, the game result monitor is a roulette monitor. The roulette monitor may be implemented with an OCR system (e.g., similar to the OCR component 344 of FIG. 3). The game result data is roulette data (e.g., a roulette result is detected), and the game result identifier is a roulette identifier (e.g., the number on the roulette wheel that the ball ends on)."(Hoyt et a I 0315, 0318)
It would be obvious to one of ordinary skill in the art to modify Busch in view of Hoyt et al to provide a roulette system that obtains a live feed of the game and game results and analyzes the live feed to determine the game result by automatic optical recognition. This would help to eliminate 
Claim 16 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busch et al (US 6059659) in view of Hoyt et al (US 2015/0312517) in view of Green (US 6131906).
As per claim 16, Busch fails to disclose specifically:
wherein tracking the respective result of each spin further comprises recording, by the at least one processor, a negative or positive point associated with the wager based on the respective result of each of the plurality of roulette wheel spins.
However, Green discloses that it is advantageous to maintain a running count wherein wagering game outcomes are assigned negative or positive points depending on the outcome (Green 5:58 – 6:4).  This would be obvious as Green discloses that a running count is helpful in determining the ratio of wagering game results to help the player determine is a favorable situation exists.
Response to Arguments
	Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive.
	With regard to the rejection of the claims under § 112, first paragraph, the Applicant argues that the Office Action fails to consider all the evidence related to the Wands factors set forth in MPEP 2106.01(a).  The Examiner respectfully disagrees and considered these factors in determining that the claims are not enabled.  The Applicant further points to paragraph [0037] and [0053] of the specification and argues essentially that the claims are enable due to stating:
“Paragraph [0037] of Applicant's published application, US2018/0174232, clearly discusses that casino games "may be recorded via live video and the data extrapolated from the video feed through a variety of manual or automated techniques" such as "automatic shape and character recognition software." Furthermore, paragraph [0053] of Applicant's published application provides: 
"For example, a user, U1, may observe a roulette table (roulette being a 'probabilistic event,' roulette, contained within the set G) at any given casino via live data (e.g., text, image, video, etc.) transmitted directly to him." “
The Applicant then makes the following conclusion “Therefore, as seen above, the specification also discusses the observance of roulette tables via a video feed. Because optical character and shape recognition software was known in the art at the time of Applicant's invention, and those of ordinary skill in the art would be able to use that software, no undue experimentation is needed.”
The Examiner disagrees with this reasoning and fails to find these arguments persuasive.  First the claims are directed to computer implemented method of analyzing roulette results by means of optical character recognition and shape recognition.  The claims are not directed towards a human watching a live video feed of a roulette game and making some determination based on that observance.  The claims clearly contain many recitations supporting this method being a computer implemented method, such as “storing, in a memory and by at least one processor, electronic data comprising…”.  The claims also go on to recite that the processor receives a live video feed, wherein the same processor executes an optical character and shape recognition of the roulette wheel spin within the live video feed.  It is clear from the context and claim language that the claims are directed towards a computer implemented process of receiving electronic data wherein, upon the electronic data, an optical and shape recognition process is executed to determine roulette game results.  It would not be reasonable to conclude that the processor is a human wherein the human “receives” this “electronic data that comprises an indication of a wager…” and stores this very same electronic data in memory.  At best a human would be storing memorialized information representative of the “received electronic data”, not the electronic data itself.  Thus the claims are not enabled by the specification in view of the Wands factors as previously rejected and explained in the above and previous Office Actions.
The Examiner maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/RAW/               Examiner, Art Unit 3715
6/3/2021 
/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715